Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 1 of 26 PageID #: 20581




                         EXHIBIT 2
               FILED UNDER SEAL
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 2 of 26 PageID #: 20582



                                                                       Page 1

1        1
                            IN THE UNITED STATES DISTRICT COURT
2        2              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
         3
3        4    * * * * * * * * * * * * * * * * * * * * * * * * * * * *
         5    THE CITY OF HUNTINGTON,
4        6                 Plaintiff,
         7    vs.                                       CIVIL ACTION
5                                                    NO. 3:17-01362
         8    AMERISOURCEBERGEN DRUG
6             CORPORATION, et al.,
         9
7                          Defendants.
        10
8             ________________________
        11
9             CABELL COUNTY COMMISSION,
        12
10                          Plaintiff,
        13
11            vs.                                CIVIL ACTION
        14                                    NO. 3:17-01665
12            AMERISOURCEBERGEN DRUG
        15    CORPORATION, et al.,
13      16                  Defendants.
14      17    * * * * * * * * * * * * * * * * * * * * * * * * * * * *
15      18
16      19
17                        Videotaped and videoconference deposition of
18      20    JAMES GELDHOF taken by the Defendants under the Federal
19            Rules of Civil Procedure in the above-entitled action,
20      21    pursuant to notice, before Teresa L. Harvey, a West
21            Virginia notary public and Registered Diplomate
22      22    Reporter, the witness appearing via videoconference from
23            Detroit, Michigan, West Virginia, on the 22nd day of
24      23    September, 2020.
25      24

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 3 of 26 PageID #: 20583



                                                                          Page 16

1        1              A.     To the best of my knowledge, yes.

2        2              Q.     Did you find those documents yourself from some

3        3     larger dataset or were those documents that were given

4        4     to you by the -- by the plaintiff lawyers?

5        5              A.     I requested the documents and they provided

6        6     them to me.

7        7              Q.     What specifically was your request in terms of

8        8     documents that you wanted?

9        9              A.     When they asked me to prepare this witness

10      10     report, the purpose of it was to assist the court in

11      11     giving an inside look or basically DEA's role within the

12      12     closed system of distribution.              Knowing that, I wanted

13      13     to look at certain documents I thought would impact my

14      14     ability to make that -- you know, that -- that report.

15      15              Q.     And what were those categories of documents you

16      16     wanted to look at that would impact that report?

17      17              A.     I wanted to look at the actions taken by DEA.

18      18     I wanted to take a look at the Congressional inquiry

19      19     into West Virginia.         I wanted to look at correspondence

20      20     between DEA and HDMA in guiding -- in policy guidance.

21      21     I'm trying to think of anything else off the top of my

22      22     head.         There were other -- I wanted to look at the --

23      23     the suspicious -- the -- I'm sorry, the meetings that

24      24     Rannazzisi had, the distributor initiative meetings.                 I

25

                                      Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 4 of 26 PageID #: 20584



                                                                      Page 17

1        1     wanted to look at Rannazzisi's letter.          I wanted to look

2        2     at the letters that DEA sent -- the letters where he

3        3     sent back to, I think it was Mr. Walker, a culmination

4        4     of the meetings.       I'd have to go through the report and

5        5     look at others.       Those are off the top of my head.

6        6              Q.   Why was it important to you to look at actions

7        7     taken by the DEA?

8        8              A.   Because I think it summarizes our response to

9        9     the opioid epidemic as it pertains to the distributor

10      10     initiative.

11      11              Q.   And why was it important for you to look at

12      12     meetings that Mr. Rannazzisi had with distributors?

13      13              A.   Because I think it set the table for him

14      14     putting them on notice of what the expectations were of

15      15     them.

16      16              Q.   When did those meetings occur where he put the

17      17     distributors on notice as to what was expected of them?

18      18              A.   I think the first distributor initiative

19      19     meeting was fall of 2005, maybe the end of August,

20      20     September 2005.

21      21              Q.   Are you aware of any equivalent meetings DEA

22      22     held with distributors before then where they put them

23      23     on notice of what was expected of them?

24      24              A.   I believe the DEA headquarters did have

25

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 5 of 26 PageID #: 20585



                                                                       Page 19

1        1     Cardinal before the fall of 2005 to put them on notice

2        2     of what was required of them?

3        3              A.   I wouldn't know.      That's, again, a headquarters

4        4     situation.

5        5              Q.   A moment ago when you were talking about the

6        6     DEA you referred to the DEA as -- as "we," and what we

7        7     did.      You're not here to speak for the DEA; correct?

8        8              A.   I am not.

9        9              Q.   You -- did you obtain any kind of clearance to

10      10     testify from DEA?

11      11              A.   There was a -- not -- not in this matter, no.

12      12              Q.   Are you familiar with a regulation that's

13      13     referred to as the Touhy regulation?

14      14              A.   I am.

15      15              Q.   Did you submit your report or your proposed

16      16     testimony to DEA to obtain Touhy approval under that

17      17     regulation?

18      18              A.   I did not.

19      19              Q.   Do you intend to comply with that regulation as

20      20     you understand it?

21      21              A.   Absolutely.

22      22              Q.   Okay.   And so what -- what is it you understand

23      23     that Touhy permits or doesn't permit you to testify

24      24     about?

25

                                     Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 6 of 26 PageID #: 20586



                                                                       Page 20

1        1              A.   It does not permit me to -- to testify about

2        2     anything that would not be public information.

3        3              Q.   So if I were to ask you details of

4        4     investigatory work you did at the DEA, would you answer

5        5     those questions?

6        6              A.   No.

7        7              Q.   You mentioned in your report some

8        8     investigations that you were involved in, including

9        9     regarding McKesson.        If I ask you for details about the

10      10     McKesson investigation, would you answer those

11      11     questions?

12      12              A.   No, only what's public information.

13      13              Q.   Other than the fact of -- of the McKesson

14      14     settlements, is there anything you would tell me about

15      15     the McKesson investigations?

16      16              A.   Off the top of my head -- I'd have to hear a

17      17     question, but off the top of my head, probably not.

18      18              Q.   Okay.   For example, if I were to ask you

19      19     questions -- and this goes for any investigation, but

20      20     I'll focus in on McKesson.           If I were to ask you

21      21     questions as to information you learned that might not

22      22     be reflected in the settlement agreement, would you

23      23     share that with me?

24      24              A.   No.

25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 7 of 26 PageID #: 20587



                                                                    Page 21

1        1              Q.   If I were to ask you questions about whether

2        2     there were differences of opinion within the DEA or with

3        3     counsel working with the DEA over the course of action

4        4     or the strength of the evidence, would you answer those

5        5     questions?

6        6              A.   No.

7        7              Q.   If I were to ask you whether there were

8        8     recognized weaknesses in the case within the DEA or with

9        9     DEA's counsel, would you answer those questions?

10      10              A.   No.

11      11              Q.   If I were to ask you if there were dissenting

12      12     voices who said this is the wrong course of action,

13      13     we're actually going to harm public health by pursuing

14      14     this action, would you answer those questions?

15      15              A.   No.

16      16              Q.   Okay.   And I just had to give you some specific

17      17     ones just to make sure I covered the waterfront.        There

18      18     is nothing you can identify for me in terms of details

19      19     of your investigation of McKesson or other distributors

20      20     or other pharmacies or doctors that you would share with

21      21     me provided it's not public; correct?

22      22              A.   Correct.

23      23              Q.   Let's go back to the documents you looked for.

24      24     Did -- did you conduct any independent search of

25

                                     Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 8 of 26 PageID #: 20588



                                                                        Page 22

1        1     documents that have been produced in this case by ABDC,

2        2     Cardinal or McKesson?

3        3              A.   Search?    I would say no.

4        4              Q.   Did you conduct any search of the documents

5        5     that have been produced by Huntington or Cabell County?

6        6              A.   No.

7        7              Q.   Did you conduct any -- any media search or

8        8     literature search or news search by yourself?

9        9              A.   No, not really.       I checked -- you know, just

10      10     general searches regarding the companies and any

11      11     dealings they might have had with DEA that I didn't know

12      12     about but that was it and I didn't -- I didn't really

13      13     see anything.

14      14              Q.   Did you review any documents that were not

15      15     provided to you by the attorneys in preparing your

16      16     report?

17      17              A.   I don't believe so.

18      18              Q.   Do you know how much of a proportion or

19      19     fraction of the total documents that have been provided

20      20     in this case you actually reviewed?

21      21              A.   No.

22      22              Q.   Do you take any issue with it being a tiny

23      23     fraction?

24      24              A.   I wouldn't know whether to take issue with it

25

                                       Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 9 of 26 PageID #: 20589



                                                                      Page 23

1        1     or not.       I don't know.

2        2              Q.   Okay.    Do you have your report in front of you?

3        3              A.   I do.

4        4              Q.   Exhibit 1, did you write this or was it written

5        5     for you?

6        6              A.   I wrote it.

7        7              Q.   Are you ready to testify fully regarding the

8        8     opinions in the report?

9        9              A.   I am.

10      10              Q.   Is there any further work you know of that you

11      11     need to do to be able to testify?

12      12              A.   No.

13      13              Q.   Does it contain all the opinions you intend to

14      14     offer in this case?

15      15              A.   Yes.

16      16              Q.   All right.     So let's just go through it quickly

17      17     at a high level.         On Page 1 you give your experience and

18      18     training.       And then from Pages 2 through 3 you talk

19      19     about the laws and regulations.

20      20              A.   Yes.

21      21              Q.   Or some of the laws and regulations that apply

22      22     relating to the DEA and controlled substances; correct?

23      23              A.   Yes.    Yes.

24      24              Q.   And you're not here testifying as a lawyer on

25

                                      Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 10 of 26 PageID #: 20590



                                                                         Page 26

1        1     enforcement actions.

2        2              Q.   Oh, got it.     Got it.     Are there any opinions

3        3     that you give in your report that you intend to testify

4        4     about regarding the specific conduct of any defendant in

5        5     this case?

6        6              A.   No.

7        7              Q.   And, for example, you don't talk about any

8        8     defendants' Suspicious Order Monitoring Systems;

9        9     correct?

10      10              A.   No.

11      11              Q.   I don't believe you reviewed those in preparing

12      12     your opinion; correct?

13      13              A.   Correct.

14      14              Q.   Do you -- if I were to ask you for Cardinal or

15      15     ABDC or McKesson, what are the names of their programs

16      16     at different points in time, would you be able to answer

17      17     that?

18      18              A.   No.

19      19              Q.   You didn't review, as I understand it, any

20      20     communications between ABDC, Cardinal and McKesson on

21      21     the one hand or, one of them individually, and the DEA

22      22     about their Suspicious Order Monitoring Programs, did

23      23     you?

24      24              A.   I did.

25

                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 11 of 26 PageID #: 20591



                                                                   Page 31

1        1     distributor into West Virginia?

2        2              A.   Yes.

3        3              Q.   Were they a meaningful distributor into Cabell

4        4     County and Huntington?

5        5              A.   I don't -- I can't remember the counties.    I

6        6     can only tell you in the state.

7        7              Q.   Do you know if McKesson, Cardinal and ABDC

8        8     specifically distributed into Cabell County and

9        9     Huntington?

10      10              A.   I don't.

11      11              Q.   Do you know if Miami-Luken and McKesson,

12      12     Cardinal, ABDC are all defendants in this case?

13      13              A.   Miami-Luken isn't.

14      14              Q.   And do you know why they're not?

15      15              A.   I believe they're out of business.

16      16              Q.   Do you -- do you have any opinions against

17      17     Miami-Luken?

18      18              A.   Yes.

19      19              Q.   And what are your opinions with respect to

20      20     Miami-Luken?

21      21              A.   My personal opinions?

22      22              Q.   Sure.

23      23              A.   I think they were a pretty bad company and they

24      24     sold a lot of pills for illicit purposes into West

25

                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 12 of 26 PageID #: 20592



                                                                             Page 32

1        1     Virginia, as did others.

2        2              Q.   Why were they -- sorry I cut you off.

3        3              A.   Okay.     As did others.

4        4              Q.   Why -- why were they a pretty bad company?

5        5              A.   Their volume of sales was pretty extreme.               It

6        6     was sales of abuse of hydrocodone, oxycodone, rural

7        7     counties.       I think the -- the addiction rate in West

8        8     Virginia has been pretty well chronicled, and I think

9        9     it's -- I'm pretty familiar with Portsmouth, Ohio and

10      10     it's been basically the same area.                 And I think what

11      11     happened to people down in that area of the country

12      12     is -- is outrageous.           I really do.

13      13              Q.   Are you offering any specific opinions against

14      14     Miami-Luken in your report?

15      15              A.   No.

16      16              Q.   Are you offering any specific opinions against

17      17     McKesson in your report?

18      18              A.   No.     No.

19      19              Q.   Same answer for ABDC and Cardinal, no specific

20      20     opinions against them in your report?

21      21              A.   Correct.

22      22              Q.   All right.     And just to round out that line of

23      23     questions.          You've not reviewed any testimony from

24      24     employees of ABDC, Cardinal, or McKesson taken in this

25

                                       Veritext Legal Solutions
     www.veritext.com                                                          888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 13 of 26 PageID #: 20593



                                                                        Page 35

1        1     to review depositions, probably a couple years ago.             I

2        2     reviewed certain depositions and then it ended probably

3        3     a year and a half ago.         So I have read depositions of

4        4     people from ABC [sic], Cardinal, and -- and McKesson.

5        5              Q.   My question is did you undertake a complete

6        6     review of all the depositions?

7        7              A.   No.

8        8              Q.   Did you undertake a complete review even of all

9        9     the depositions of people at those companies who were

10      10     responsible for meeting Controlled Substances Act

11      11     responsibilities?

12      12              A.   I read the depositions of some of them.       I

13      13     don't know what you mean by "review," but I have read

14      14     them.

15      15              Q.   That's my question.       Did you review all of

16      16     them?

17      17              A.   Oh, no, I did not.

18      18              Q.   Have you undertaken any review of whether

19      19     McKesson's, Cardinal's and ABDC's compliance with the

20      20     Controlled Substance -- Substances Act was better,

21      21     worse, the same as other distributors in West Virginia?

22      22              A.   No.   I was not asked to do that.

23      23              Q.   Am I correct that you have not studied ABDC,

24      24     Cardinal or McKesson customers in Cabell County?

25

                                     Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 14 of 26 PageID #: 20594



                                                                           Page 36

1        1              A.   That's correct.

2        2              Q.   You don't identify any problematic customers

3        3     that they had in Cabell County or Huntington; correct?

4        4              A.   I don't.

5        5              Q.   You don't know of an instance where they

6        6     shipped to a pharmacy or other dispensing entity in

7        7     Cabell County or Huntington that was not licensed by the

8        8     DEA and the State of West Virginia?

9        9              A.   I -- I didn't review that, no.

10      10              Q.   You don't know of instances where they shipped

11      11     and the pills they shipped were dispensed without valid

12      12     prescription; correct?

13      13              A.   I have no knowledge of that.

14      14              Q.   And have you -- you have not identified any

15      15     volume of pills they supplied in Cabell County or

16      16     Huntington that were -- that were diverted; correct?

17      17              A.   Correct.

18      18              Q.   In your report, you talk about -- and you've

19      19     already mentioned this today.            You talk about a

20      20     Congressional hearing report from the Energy and

21      21     Commerce Committee?

22      22              A.   Yes.

23      23              Q.   Do you know what I'm -- what I'm referencing?

24      24              A.   I do.

25

                                     Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 15 of 26 PageID #: 20595



                                                                         Page 37

1        1              Q.   And let's just go ahead, I'm going to show you

2        2     a demonstrative.          I'll just put it up on the screen.

3        3     It's just going to be some names.

4        4              A.   Okay.

5        5                           MR. SCHMIDT:     If you could put up the

6        6     demonstrative with the pharmacies.

7        7              Q.   Do you see these names here?        And I'll just

8        8     read them into the record:            Sav-Right No. 1, Family

9        9     Discount, Tug Valley, West Side, Hurley Drug Company,

10      10     Beckley.       Do you recognize those -- those pharmacy

11      11     names?

12      12              A.   I do.

13      13              Q.   Do you know that those are the pharmacies

14      14     mentioned specifically in the Energy and Commerce

15      15     Report?

16      16              A.   I can't remember if they're specific in that,

17      17     but I know the names.

18      18              Q.   Which one of those pharmacies, if any, are in

19      19     Huntington or Cabell County?

20      20              A.   I don't know.

21      21              Q.   Do you know if any of the pharmacies identified

22      22     in the Energy and Commerce Report are in Huntington or

23      23     Cabell County?

24      24              A.   I do not.

25

                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 16 of 26 PageID #: 20596



                                                                        Page 44

1        1              A.   No.

2        2              Q.   Did you review diligence files for pharmacies

3        3     in Cabell County or Huntington?

4        4              A.   No.

5        5              Q.   Did you review thresholds change request

6        6     documentation for Cabell County and Huntington?

7        7              A.   No.

8        8              Q.   Did you review the diligence undertaken as to

9        9     existing customers by ABDC, McKesson, or Cardinal in

10      10     Cabell County or Huntington?

11      11              A.   No.

12      12                         COURT REPORTER:       Hold on one second,

13      13     please, so I can mute my mic, if I can find it.

14      14                         I'm sorry, go ahead.

15      15              Q.   So am I correct that you've got no opinions as

16      16     to the due diligence conducted by McKesson, Cardinal or

17      17     ABDC for Huntington or Cabell County pharmacies?

18      18              A.   Correct.

19      19              Q.   Am I correct that you did not review any

20      20     records of shipments blocked by the distributors to

21      21     pharmacies in Cabell County or Huntington?

22      22              A.   I did not.

23      23              Q.   Do you have any opinions about doctors --

24      24     specific doctors or other prescribers in Cabell County

25

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 17 of 26 PageID #: 20597



                                                                   Page 45

1        1     or Huntington?

2        2              A.   No, I do not.

3        3              Q.   Have you undertaken any review of prescribing

4        4     practices or medical need in Cabell County or

5        5     Huntington?

6        6              A.   No.

7        7              Q.   You're not offering any view as to whether --

8        8     as to what the appropriate level of prescription opioids

9        9     for Cabell and Huntington are, are you?

10      10              A.   I am not.

11      11              Q.   You're not offering any views on whether any

12      12     specific level of appropriate prescription opioid

13      13     shipments were exceeded in Cabell County or Huntington;

14      14     correct?

15      15              A.   I'm not.

16      16              Q.   You're not offering an opinion on whether there

17      17     was actual diversion of pills sent by McKesson or

18      18     Cardinal or ABDC to Huntington or Cabell County;

19      19     correct?

20      20              A.   I am not.

21      21              Q.   You're not offering any opinion on whether

22      22     pills sent by McKesson, Cardinal or ABDC to Huntington

23      23     or Cabell County actually caused harm in those

24      24     jurisdictions; correct?

25

                                    Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 18 of 26 PageID #: 20598



                                                                           Page 46

1        1              A.   Correct.

2        2              Q.   Your -- your report does not discuss any West

3        3     Virginia state legal obligations; correct?

4        4              A.   Correct.

5        5              Q.   And I take it you've not studied those

6        6     obligations or how defendants met them?

7        7              A.   I have not.

8        8              Q.   I think I covered this.          You didn't review any

9        9     specific suspicious orders made for Huntington or Cabell

10      10     County by defendants or anyone else?

11      11              A.   I did not.

12      12              Q.   Do you know which distributor was the largest

13      13     distributor at any point in time into Cabell County or

14      14     Huntington?

15      15              A.   I do not.

16      16              Q.   Do you know if it was one of the three: ABDC,

17      17     Cardinal or McKesson?

18      18              A.   I do not.

19      19              Q.   You reviewed -- if you -- if you go back to

20      20     your report, Exhibit 1.

21      21              A.   Uh-huh.

22      22              Q.   Right at the very end of the materials

23      23     considered, there's a list of DEA testimony, on Page 5.

24      24     Tell me when you -- when you have that there.

25

                                       Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 19 of 26 PageID #: 20599



                                                                   Page 58

1        1              Q.   Am I correct that you've not reviewed testimony

2        2     from Mr. Strait, Ms. Harper-Avilla, Ms. Howard, and

3        3     Mr. Martin?

4        4              A.   That's correct.

5        5              Q.   And is there a reason you didn't review their

6        6     depositions?

7        7              A.   I probably didn't even know about them.

8        8              Q.   Am I correct that you've not reviewed documents

9        9     generated by Cabell County or Huntington regarding

10      10     prescription opioids?

11      11              A.   Correct.

12      12              Q.   And there's no analysis you've conducted as to

13      13     harm from the opioid crisis, specifically in Cabell

14      14     County or Huntington; is that correct?

15      15              A.   Correct.

16      16              Q.   There's no opinion you're giving regarding harm

17      17     caused by McKesson, ABDC, or Cardinal in Cabell County

18      18     or Huntington?

19      19              A.   That's correct.

20      20              Q.   Was -- was it important for you, in the

21      21     categories of documents that you did look at, for you to

22      22     review the complete set of documents in that given

23      23     category?

24      24              A.   I don't -- I'm sorry, I don't understand the

25

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 20 of 26 PageID #: 20600



                                                                       Page 59

1        1     question.       Could you --

2        2              Q.   Yeah, of course.      There -- there were certain

3        3     categories of documents you looked at, and you mentioned

4        4     some of them earlier.          For example, you mentioned the

5        5     meetings that Mr. Rannazzisi had with the distributors.

6        6                          Do you remember referencing that?

7        7              A.   Yes.

8        8              Q.   When you were looking at a -- at a topic like

9        9     that, was it important for you to review all the

10      10     documents you could find regarding that topic?

11      11              A.   I tried to, yes.

12      12              Q.   For example, are you aware that there are

13      13     meeting minutes of some of those meetings that were held

14      14     during the Distributor Initiatives with the distributors

15      15     in this case that do not appear on your list of

16      16     documents reviewed?

17      17              A.   No, I'm not.

18      18              Q.   Have you reviewed such meeting minutes

19      19     reflecting the meetings between DEA and the distributors

20      20     in this case as part of a Distributor Initiative?

21      21              A.   I have not.

22      22              Q.   You list on your list -- and I can point you to

23      23     where it is, if you want, but you list on your list some

24      24     communications that Congress had with the companies in

25

                                     Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 21 of 26 PageID #: 20601



                                                                         Page 62

1        1                   (Brief recess.)

2        2                           VIDEOGRAPHER:      The time is 10:15 a.m.   We

3        3     are on the record.

4        4                           MR. SCHMIDT:     I don't have Mister --

5        5     Mr. Geldhof on the screen.            Is that just a problem on my

6        6     end?

7        7                           Oh, now I do.

8        8     BY MR. SCHMIDT:

9        9              Q.   Mr. Geldhof, are you ready to proceed?

10      10              A.   I am.

11      11              Q.   Okay.    Just -- just to clarify something you

12      12     referenced a couple times.            You're here as an expert

13      13     witness; correct?

14      14              A.   Correct.

15      15              Q.   You're not here as a fact witness regarding

16      16     your work at DEA; correct?

17      17              A.   Correct.

18      18              Q.   And the reason I ask that is because you've --

19      19     you've mentioned personal opinions a few times, and I've

20      20     not delved into some of those personal opinions in

21      21     detail.

22      22                           You're not here to offer your personal

23      23     opinions; correct?

24      24              A.   Absolutely not.      Only if I'm asked.

25

                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 22 of 26 PageID #: 20602



                                                                    Page 63

1        1              Q.   Okay.   And I take it your personal opinions are

2        2     based on the specific work you did at the DEA; correct?

3        3              A.   Correct.

4        4              Q.   Including work that, if I were to ask you to

5        5     detail us about, you would say, "I can't talk about that

6        6     because of that Touhy issue we were discussing."

7        7     Correct?

8        8              A.   Correct.

9        9              Q.   Okay.   Have you ever been to Huntington or

10      10     Cabell County?

11      11              A.   I don't believe so.

12      12              Q.   When you discuss in your report various

13      13     settlement documents, do you -- do you understand that

14      14     those settlements focus on specific distribution centers

15      15     and specific pharmacies?

16      16              A.   Yes.

17      17              Q.   Do you know that none of those -- do you know

18      18     whether any of those distribution centers supplied

19      19     Cabell County or Huntington?

20      20              A.   I would like to just amend my -- my last

21      21     statement.       While -- and I -- I don't know for sure that

22      22     this was the fact, but, a lot of times, while the

23      23     specific administrative or civil action may cover one or

24      24     two distributorships, generally speaking, the MoUs cover

25

                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 23 of 26 PageID #: 20603



                                                                     Page 113

1        1              Q.   Are there any pharmacies in West Virginia you

2        2     can point me to where DEA specifically acted on those

3        3     suspicious orders with respect to the pharmacy in terms

4        4     of investigation or in terms of reregistration of that

5        5     pharmacy?

6        6              A.   No.

7        7              Q.   Are you aware that DEA has access to ARCOS

8        8     data?

9        9              A.   Yes.

10      10              Q.   And does that ARCOS data include data on

11      11     pharmacy dispensing?

12      12              A.   It includes data on pharmacy purchases.

13      13              Q.   Does DEA have access to individual

14      14     doctor-prescribing information?

15      15              A.   I'll qualify that.     Yes, through the different

16      16     state programs, but there's different criteria to use

17      17     those programs.       I don't -- a lot of states do not share

18      18     the information as much as they should and I -- you

19      19     know, but technically, yes.

20      20              Q.   Do you have any knowledge of any limitations in

21      21     access to prescriber data in West Virginia that DEA

22      22     suffered from?

23      23              A.   I have no idea.

24      24              Q.   Do you know of any actions in registering or, I

25

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 24 of 26 PageID #: 20604



                                                                         Page 114

1        1     guess, in reregistering doctors that DEA -- strike that.

2        2                           Do you know if DEA ever looked at ARCOS

3        3     data in reregistering pharmacies?

4        4              A.   I have no idea.

5        5              Q.   Do you know if DEA ever evaluated prescribing

6        6     data in reregistering doctors or deciding whether to

7        7     investigate doctors?

8        8              A.   You know, West Virginia was not my field

9        9     division.       I can't speak to that.

10      10              Q.   What about nationwide?         Do you know if

11      11     nationwide the DEA ever routinely looked at prescriber

12      12     data in reregistering doctors or deciding whether

13      13     they're going to investigate them?

14      14              A.   You mean -- are you talking about state --

15      15     state data?

16      16              Q.   Yeah.

17      17              A.   I can only speak about Detroit.         I can't speak

18      18     about other offices.

19      19              Q.   Okay.    In Detroit, did DEA regularly consult

20      20     with state prescribing data before reregistering

21      21     doctors?

22      22              A.   I wouldn't say regularly, but it was done.

23      23              Q.   And do you know if it ever led to any

24      24     individual doctor not being reregistered?

25

                                      Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 25 of 26 PageID #: 20605



                                                                        Page 122

1        1              A.   That's correct.

2        2              Q.   And are you aware of whether there's any single

3        3     entity or person you could point me to and say, if that

4        4     company wouldn't have done what they did, or that

5        5     individual wouldn't have done what they did, standing

6        6     alone, the opioid crisis would have been meaningfully

7        7     different in Cabell County or Huntington?

8        8              A.   No.

9        9                           MS. QUEZON:     Object to the form.

10      10                           THE WITNESS:     No information.

11      11              Q.   Okay.    And that includes the distributors in

12      12     this case; correct?

13      13                           MS. QUEZON:     Object to the form.

14      14                           THE WITNESS:     I have no information about

15      15     how much a distributor is sending to all of West

16      16     Virginia.

17      17              Q.   Okay.    You've -- you've given no opinion on

18      18     what it will take to remediate the opioid crisis in

19      19     Cabell County; right?

20      20              A.   Yes.

21      21              Q.   Do you know how much of remediation efforts

22      22     should be focused on prescription versus illegal drugs?

23      23                           MS. QUEZON:     Object to the form.

24      24                           THE WITNESS:     No idea.

25

                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case 3:17-cv-01362 Document 1049 Filed 10/02/20 Page 26 of 26 PageID #: 20606



                                                                    Page 315

1        1      don't know if counsel knows right now what the actual

2        2      specific hours are.

3        3                         MS. QUEZON:        I don't.

4        4                         MR. SCHMIDT:         We will request

5        5      confirmation of that.

6        6                         MS. QUEZON:        Okay.

7        7                         MR. SCHMIDT:         Let me just look at my

8        8      notes for a minute, Mr. Geldhof.

9        9                         VIDEOGRAPHER:         Are we going off the

10      10      record?

11      11                         MR. SCHMIDT:         No, let's stay on the

12      12      record.

13      13      BY MR. SCHMIDT:

14      14              Q.   Are there any opinions you were asked to give

15      15      in this case that you couldn't give for any reason?

16      16              A.   No.

17      17              Q.   Are there any opinions that you were given in

18      18      this case that the lawyers did not ask you to give?

19      19              A.   No.

20      20              Q.   Are there any other experts in this case from

21      21      the plaintiffs or the defendants that you've spoken to

22      22      in connection with your work on this case?

23      23              A.   Not about the report or not about the

24      24      deposition.

25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
